Case 1:19-cr-20603-MGC Document 17 Entered on FLSD Docket 10/30/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 19-20603-CR-COOKE

  UNITED STATES OF AMERICA,

                         Plaintiff,
  Vs.

  ABDUL MAJEED MAROUF AHMED ALANI,

                    Defendant(s).
  _______________________________________________/

                 ORDER CONTINUING JURY TRIAL AND CALENDAR CALL

         THIS CAUSE came before the Court on the defendant’s Unopposed Motion for

  Continuance of Trial Date (ECF No.15). After being fully advised in the premises, it is

         ORDERED and ADJUDGED that the motion is GRANTED. The Court finds that

  the ends of justice served by granting the continuance outweighs any interest of the public or

  the Defendant(s) in a speedy trial, based on the continuity of counsel and the reasonable time

  needed for counsel to prepare with due diligence for trial. It is further

         ORDERED AND ADJUDGED that the jury trial of this cause will commence during

  the two-week trial period beginning December 9, 2019 at 9:30 am. Calendar Call will be held

  at 3:00 p.m. on Wednesday, December 4, 2019. Except for the calendar call the Defendant

  is directed to attend all hearings/conferences unless otherwise excused by the Court.

         THE COURT FURTHER FINDS that the period of delay resulting from the granting

  of this continuance, to-wit: October 30, 2019, to and including the date trial commences shall

  be deemed excludable time under the provisions of the Speedy Trial Act, 18 U.S.C. Section
Case 1:19-cr-20603-MGC Document 17 Entered on FLSD Docket 10/30/2019 Page 2 of 2



  3161.

          IT IS FURTHER ORDERED AND ADJUDGED that the parties shall provide the

  Court with the following:

          1. In each case tried before a jury, each party shall file proposed voir dire questions,

          proposed jury instructions and proposed verdict form(s) three (3) days before

          commencement of trial. On the first day of trial, counsel shall provide the Court with

          an email incorporating the proposed jury instructions and verdict form(s) in Word or

          WordPerfect.

          2. All exhibits must be pre-marked. On the first day of trial all parties shall

          submit a typewritten exhibit list setting forth the numbers and description of

          each exhibit.

          DONE and ORDERED in Chambers at Miami, Florida this 30th day of October 2019.




  cc:     All counsel of record
          U.S. Pretrial Services
